Citation Nr: 0906545	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to December 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the Veteran's application to reopen a 
previously denied claim for service connection for 
spondylolysis and spina bifida (a low back disability).  
Pursuant to the Veteran's request, a travel board hearing 
before a Veterans Law Judge was scheduled for December 2007.  
However, he failed to appear for the hearing and provided no 
explanation for his absence.  Thus, his hearing request is 
deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2008)

The Board notes that the low back claim presently on appeal 
was framed as entitlement to service connection for 
spondylolysis and spina bifida (previously claimed as low 
back pain).  However, the Board finds that the prior 
adjudication was of the same claim (a low back disability), 
however styled.  Ashford v. Brown, 10 Vet. App. 120 (1997).  
Therefore, the Board must address whether the Veteran 
submitted new and material evidence to reopen his claim for 
service connection for a low back disability.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The veteran did not timely appeal a February 1973 rating 
decision that denied service connection for low back pain.

2.  Evidence received since the February 1973 rating 
decision, does not, by itself or when considered with 
previous evidence of the record, relate to an unestablished 
fact necessary to substantiate the Veteran's claim and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The February 1973 rating decision that denied service 
connection for low back pain is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).
2.  New and material evidence has not been received to reopen 
a claim for service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In March 2005, prior to the initial adjudication of the claim 
for service connection for a low back disability, the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate the claim.  He was told that he needed to 
provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  In a June 2005 statement, he 
indicated that he had no additional evidence to submit in 
support of his claim.

While the Veteran was not given notice of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating, there is no prejudice in issuing a 
final decision because the claim for service connection for a 
low back disability remains denied.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The Board finds that VA is not obligated to 
provide an examination in this case because the evidence does 
not establish that the Veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the appellant cited above, which addresses both the 
requirements for reopening the claim for legal entitlement to 
VA benefits as well as the evidence required by the 
underlying claim, further amended notice to the appellant 
would not provide a basis to grant this claim.  The Board 
again observes that the appellant has made no showing or 
allegation that the content of the notice resulted in any 
prejudice to the appellant.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A February 1973 rating decision denied the claim for service 
connection for low back pain.  Although the RO denied the 
Veteran's application to reopen the claim in a June 2005 
rating decision, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate the claims de novo.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet. App. 1 (1995).  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the February 1973 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence considered at the time of the RO rating decision 
in February 1973 consisted of the Veteran's service medical 
records.  The February 1973 rating decision denied service 
connection for low back pain because the Veteran's 
developmental back condition was shown to have pre-existed 
his service and there was no evidence that his back condition 
was aggravated by his active service.

Evidence added to the record since the time of the last final 
decision includes the Veteran's statements in support of 
claim.  The new evidence fails to show that the Veteran's low 
back disability was incurred in or aggravated by his active 
service.  While the Veteran's statements are new, they are 
not material.  The Veteran, as a layperson without ostensible 
medical expertise, is not competent to provide a diagnosis or 
opine on a matter requiring knowledge of medical principles.  
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  While the 
Veteran can attest to his symptoms that he experienced, he 
lacks the medical competence to provide evidence diagnosing a 
low back disability or relating any current low back 
disability to his service.  Therefore, the Board finds that 
the Veteran's contentions do not create a reasonable 
possibility of substantiating the claim.

Thus, the Board finds that new and material evidence has not 
been submitted to reopen the claim for service connection for 
a low back disability.  Therefore, the claim is not reopened 
and the benefits sought on appeal remain denied.


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a low back disability has not been 
submitted, and the claim is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


